Citation Nr: 1413441	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2006 and in January 2007 that, in pertinent part, denied service connection for gastroesophageal reflux disease.  The Veteran timely appealed.

In August 2009, the Veteran testified during a hearing before RO personnel.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran seeks service connection for gastroesophageal reflux disease, and has asserted that the claimed disability is part and parcel of, or is secondary to his service-connected hepatitis C.  In August 2009, the Veteran testified that the timeframe for his developing gastroesophageal reflux disease was the same as when he started treatment for hepatitis C-i.e., in the early-to-mid 2000's.  He testified that he had problems swallowing, first with apples and then with a pulled-pork sandwich; and related that doctors had indicated that his swallowing difficulties were correlated with the hepatitis C.  The Veteran also testified that he did not have problems swallowing in active service.

Private treatment records show that the Veteran was found to have abnormal liver enzymes in 2005, and was diagnosed with hepatitis C in December 2005.  An ultrasound of the abdomen at that time showed unremarkable findings.  The Veteran then began taking a combination therapy pegylated interferon and ribavin for several weeks.  Complaints of dysphagia followed, and records show assessments of grade C esophagitis and esophageal stricture in March 2006.

The report of a November 2009 VA examination includes diagnoses of gastroesophageal reflux disease and esophageal stricture secondary to chronic acid reflux.  Following examination, the VA examiner opined that it is less likely than not that the Veteran's gastroesophageal reflux disease is related to the hepatitis C; and reasoned that there is neither current medical information nor research that supports the notion that persons with hepatitis C develop esophageal stricture and gastroesophageal reflux disease more than the general population without hepatitis C.

With regard to secondary service connection, an opinion is also needed as to whether the Veteran's gastroesophageal reflux disease is aggravated by medications used for treatment of the service-connected hepatitis C.  Hence, the Board cannot resolve this matter without further medical clarification.

Lastly, the Board notes that, when the initial "duty to assist" notice was last issued in August 2006, service connection had not been established for hepatitis C.  Therefore, notice was never provided as to how to substantiate a claim on a secondary basis. While this case is in remand status, such notice should be provided.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied. Specifically, notify the Veteran of the information and evidence necessary to substantiate his claim for service connection for gastroesophageal reflux disease on a secondary basis. 

2.  Obtain and associate with the Veteran's claims file (physical or electronic), VA treatment records for gastroesophageal reflux disease, dated from September 2012 to present.  

3.  The November 2009 VA examination report should be returned to the examining physician (or, if that examiner is unavailable, another physician) for an addendum opinion as to the following:

(a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's gastroesophageal reflux disease had its clinical onset in service, or is the result of disease or injury in active service; and

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected hepatitis C and/or medications used for treatment of hepatitis C, aggravated (i.e., permanently increased the severity of) the Veteran's gastroesophageal reflux disease beyond the natural progress.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's gastroesophageal reflux disease found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected hepatitis C.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

No action is required of the Veteran and his representative until they are notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


